
 


AMENDMENT
To The
Valley Business Bank
“Executive Supplemental Compensation Agreement”




THIS AMENDMENT is executed on this 31st day of December, 2008, by Valley
Business Bank (formerly known as the Bank of Visalia), the “Service Recipient,”
a California banking corporation, hereinafter referred to as the “Plan Sponsor,”
and the “Service Provider,” hereinafter referred to as the Participant, and
represents an effort by both parties to comply with the requirements of Internal
Revenue Code Section 409A. The Plan Sponsor has operated this Plan since 2005 in
good faith compliance with the provisions of Section 409A and all Applicable
Guidance.


WHEREAS the Agreement may be amended at any time by the mutual written consent
of the parties to the Agreement; and


WHEREAS it is both anticipated and expected that the terms and provisions of
this Plan Agreement may need to be amended again in the future to assure
continued compliance. The Plan Sponsor and the Participant acknowledge that fact
and agree to take any and all steps necessary to operate the plan in “good
faith” based on their current understanding of the regulations;
 
NOW, THEREFORE, the Plan is hereby amended (without specific numerical
reference) by adding and/or replacing certain definitions and adding or
replacing certain Articles.  Nothing contained herein is considered by the Plan
Sponsor to constitute a material modification of the original Plan:




The following definitions if specifically identified in the original Agreement
are hereby replaced in their entirety, and if not found in the original
Agreement are hereby added:


           “Aggregated Plans” shall mean this Plan and any other like-type plan
or arrangement (nonaccount balance plan) of the Plan Sponsor in which the
Participant participates and to which the Plan or Applicable Guidance requires
the aggregation of all such nonqualified Deferred Compensation Plans in applying
Code § 409A and associated regulations.


“Applicable Guidance” shall mean, as the context requires, Code § 409A, Final
Treasury Regulations §1.409A, or other written Treasury or IRS guidance
regarding or affecting Code § 409A.


“Change in Control” shall mean the occurrence of a Change in Control event,
within the meaning of Treasury Regulations §1.409A-3(i)(5) and described in any
of subparagraph (a), (b), or (c), (collectively referred to as “Change in
Control Events”), or any combination of the Change in Control Events. To
constitute a Change in Control Event with respect to the Participant or
Beneficiary, the Change in Control Event must relate to: (i) the Plan Sponsor
for whom the Participant is performing services at the time of the Change in
Control Event; (ii) the Plan Sponsor that is liable for the payment of the
Accrued Benefit (or all Plan Sponsors liable for the payment if more than one
Plan Sponsor is liable); or (iii) a Plan Sponsor that is a majority shareholder
of a Plan Sponsor identified in clause (i) or (ii), or any Plan Sponsor in a
chain of Plan Sponsors in which each Plan Sponsor is a majority shareholder of
another Plan Sponsor in the chain, ending in a Plan Sponsor identified in clause
(i) or (ii).


(a)           Change in Ownership.  A Change in Ownership occurs if a person, or
a group of persons acting together, acquires more than fifty percent (50%) of
the stock of the Plan Sponsor, measured by voting power or value. Incremental
increases in

 
 

--------------------------------------------------------------------------------

 

ownership by a person or group that already owns fifty percent (50%) of the Plan
Sponsor do not result in a Change of Ownership, as defined in Treasury
Regulations §1.409A-3(i)(5)(v).


(b)           Change in Effective Control. A Change in Effective Control occurs
if, over a twelve (12) month period: (i) a person or group acquires stock
representing thirty percent (30%) of the voting power of the Plan Sponsor; or
(ii) a majority of the members of the Board of the ultimate parent Plan Sponsor
is replaced by directors not endorsed by the persons who were members of the
Board before the new directors’ appointment, as defined in Treasury Regulations
§1.409A-3(i)(5)(vi).


(c)           Change in Ownership of a Substantial Portion of Corporate Assets.
A Change in Control based on the sale of assets occurs if a person or group
acquires forty percent (40%) or more of the gross fair market value of the
assets of a Plan Sponsor over a twelve (12) month period. No change in control
results pursuant to this Article (c) if the assets are transferred to certain
entities controlled directly or indirectly by the shareholders of the
transferring corporation, as defined in Treasury Regulations
§1.409A-3(i)(5)(vii).




“Disability” shall be defined as a condition of the Participant whereby he or
she either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Plan Sponsor. The Plan
Administrator will determine whether the Participant has incurred a Disability
based on its own good faith determination and may require the Participant to
submit to reasonable physical and mental examinations for this purpose. The
Participant will also be deemed to have incurred a Disability if determined to
be totally disabled by the Social Security Administration, Railroad Retirement
Board, or in accordance with a disability insurance program, provided that the
definition of disability applied under such disability insurance program
complies with the requirements of Treasury Regulation §1.409A-3(i)(4) and
authoritative guidance.


“Normal Retirement Date” shall mean the later of: (a) the date the Participant
attains age 65 and/or has completed fifteen years of service; or (b) the date
the Participant incurs a Separation from Service.


“Plan” shall mean this Executive Supplemental Compensation Agreement, the
Election Forms (if any), the Trust (if any), and any other written documents
relevant to the Plan. For purposes of applying Code § 409A requirements, this
Plan is a nonaccount balance plan under Treasury Regulation §1.409-1(c)(2)(i)(A.


“Plan Sponsor” shall mean the person or entity: (i) receiving the services of
the Participant; (ii) with respect to whom the Legally Binding Right to
compensation arises; and (iii) all persons with whom such person or entity would
be considered a single employer under Code §414(b) or §414(c).


“Section 409A” shall mean Section 409A of the Code and the Treasury Regulations
and other Applicable Guidance issued under that Section.


“Separation from Service” shall mean:


(a)           Employee Participants. The occurrence of a Participant’s death,
retirement, or “other termination of employment” (as defined in Treasury
Regulations §1.409A-1(h)(1)) with the Plan Sponsor (as defined in Treasury
Regulations §1.409A-1(h)(3)).



 
 

--------------------------------------------------------------------------------

 

(i)           Effect of Leave. A Participant does not incur a Separation from
Service if the Participant is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months or,
if longer, the period for which a statute or contract provides the Participant
with the right to reemployment with the Plan Sponsor. If a Participant’s leave
exceeds six (6) months but the Participant is not entitled to reemployment under
a statute or contract, the Participant incurs a Separation from Service on the
next day following the expiration of such six (6) month period.


(ii)           Termination of Employment. A Participant will have incurred a
Separation from Service where the Plan Sponsor and the Participant reasonably
anticipated that no further services would be performed after a certain date.
Notwithstanding the above, a Participant is presumed to have Separated from
Service (whether as an Employee or an Independent Contractor), when the level of
bona fide services performed decreases to a level equal to or less than twenty
percent (20%) of the services performed by the Participant during the
immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the Plan Sponsor for
less than 36 months). A Participant will be presumed not to have Separated from
Service where the level of bona fide services performed continues at a level
that is fifty percent (50%) or more of the average level of service performed by
the Participant during the immediately preceding 36-month period (or the full
period of services to the employer if the Participant has been providing
services to the Plan Sponsor for less than 36 months).


(b)           Independent Contractor Participants. A Separation from Service
will occur upon the expiration of the contract (or in the case of more than one
contract, all contracts) under which services are performed for the Plan Sponsor
(as defined in Treasury Regulations §1.409A-1(h)(3)), if the expiration
constitutes a good-faith and complete termination of the contractual
relationship. The Plan is considered to satisfy the requirement with respect to
an amount payable to an Independent Contractor upon a Separation from Service
if: (i) no amount will be paid to the Participant before a date at least twelve
(12) months after the day on which the contract expires under which the
Participant performs services for the Plan Sponsor (or, in the case of more than
one contract, all such contracts expire); and (ii) no amount payable to the
Participant on that date will be paid to the Participant if, after the
expiration of the contract (or contracts) and before that date, the Participant
performs services for the Service Recipient as an Independent Contractor or an
Employee.


“Specified Employee” shall mean that the Participant also satisfies the
definition of a “key employee” as such term is defined in Code §416(i) (without
regard to Section 416(i)(5)). However, the Participant is not a Specified
Employee unless any stock of the Plan Sponsor is publicly traded on an
established securities market or otherwise, as defined in Code §1.897-1(m). If
the Participant is a key employee at any time during the twelve (12) months
ending on the identification date, the Participant is a Specified Employee for
the twelve (12) month period commencing on the first day of the fourth (4th)
month following the identification date. For purposes of this Article, the
identification date is December 31 unless a different date is specified in
writing by the Plan Sponsor.  The determination of the Participant as a
Specified Employee shall be made by the Administrator in accordance with IRC
Section 416(i), the “specified employee” requirements of Section 409A, and
Treasury Regulations.   If installment payments are called for, suspended
payments will be paid at the end of the six-month period.


“Treasury Regulations” shall mean regulations promulgated by the Internal
Revenue Service for the United States Department of the Treasury, as they may be
amended from time to time.




The following Articles if specifically identified in the original Agreement are
hereby replaced in their entirety, and if not found in the original Agreement
are hereby added:

 
 

--------------------------------------------------------------------------------

 

Prohibition on Acceleration of Payments. Notwithstanding anything in this Plan
to the contrary, neither the Plan Sponsor nor a Participant may accelerate the
time or schedule of any payment or amount scheduled to be paid under this Plan,
except as otherwise permitted by Treasury Regulations §1.409A-3(j)(4). The Plan
Sponsor shall deny any change made to an election if the Plan Sponsor determines
that the change violates the requirements of authoritative guidance.  However,
the Plan Sponsor shall permit the acceleration of the time or schedule of
payment to pay the Participant at any time the arrangement fails to meet the
requirements of Code Section 409A and the Treasury Regulations and other
guidance promulgated thereunder. Such payment shall not exceed the amount
required to be included in income as the result of the failure to comply with
the requirements of Code Section 409A.


Subsequent Changes in the Time or Form of Payment. If permitted by the Plan
Sponsor in the original Agreement (see Articles 3.1, 3.2, 5.1, 5.2 and 5.4 all
of which refer to a change in time of payment based on the written request of
the Participant or a new mutually agreed to date by the Plan Sponsor and the
Participant), a Participant may elect to change the time or form of payments
(collectively, “payment elections”), provided the following conditions are met:


(i)           Such change will not take effect until at least twelve (12) months
after the date on which the new payment election is made and approved by the
Plan Administrator;


(ii)           If the change of payment election relates to a payment based on
Separation from Service or on a Change in Control, or if the payment is at a
Specified Time or pursuant to a Fixed Schedule, the change of payment election
must result in payment being deferred for a period of not less than five (5)
years from the date such payment would otherwise have been paid (or in the case
of a life annuity or installment payments treated as a single payment, five (5)
years from the date the first amount was scheduled to be paid);


(iii)           If the change of payment election relates to a payment at a
Specified Time or pursuant to a Fixed Schedule, the Participant or Plan Sponsor
must make the change of payment election not less than twelve (12) months before
the date the payment is scheduled to be paid (or in the case of a life annuity
or installment payments treated as a single payment, twelve (12) months before
the date the first amount was scheduled to be paid).


           Delay in Payment by Plan Sponsor.


(a)           A payment may be delayed to a date after the designated payment
date under any of the circumstances described below, and the provision will not
fail to meet the requirements of establishing a permissible payment event. The
delay in the payment will not constitute a subsequent deferral election, so long
as the Plan Sponsor treats all payments to similarly situated Participants on a
reasonably consistent basis.


(i)           Payments subject to Section 162(m). A payment may be delayed to
the extent that the Plan Sponsor reasonably anticipates that if the payment were
made as scheduled, the Plan Sponsor’s deduction with respect to such payment
would not be permitted due to the application of Code §162(m). If a payment is
delayed, such payment must be made either:


(1) during the Participant’s first taxable year in which the Plan Sponsor
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Code §162(m), or


(2)  during the period beginning with the date of the Participant’s Separation
from Service and ending on the later of the last day of the Taxable Year of the
Plan Sponsor in which the Participant separates from service or the fifteenth
(15th) day of the third (3rd) month following the

 
 

--------------------------------------------------------------------------------

 

Participant’s Separation from Service.  Where any scheduled payment to a
specific Participant in the Plan Sponsor’s Taxable Year is delayed in accordance
with this Article, the delay in payment will be treated as a subsequent deferral
election unless all scheduled payments to the Participant that could be delayed
in accordance with this Article are also delayed. Where the payment is delayed
to a date on or after the Participant’s Separation from Service, the payment
will be considered a payment upon a Separation from Service for purposes of the
rules under Treasury Regulations §1.409A-3(i)(2) (payments to specified
employees upon a separation from service), and the six (6) month delay rule will
apply for Specified Employees.


(ii)           Payments that would violate Federal securities laws or other
applicable law. A payment may be delayed where the Plan Sponsor reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Plan Sponsor reasonably anticipates that the making of the payment
will not cause such violation. The making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Internal Revenue Code is not treated as a violation of
applicable law.


(iii)           Other events and conditions. The Plan Sponsor may delay a
payment upon such other events and conditions as the Commissioner of the
Internal RS may prescribe.


(iv)           Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Plan Sponsor to continue as a going
concern.


(b)           Treatment of Payment as Made on Designated Payment Date. Each
payment under this Plan is deemed made on the required payment date even if the
payment is made after such date, provided the payment is made by the latest of:
(i) the end of the calendar year in which the payment is due; (ii) the 15th day
of the third calendar month following the payment due date; (iii) in case the
Plan Sponsor cannot calculate the payment amount on account of administrative
impracticality which is beyond the Participant's control (or the control of the
Participant's estate), in the first calendar year in which payment is
practicable; (iv) in case the Plan Sponsor does not have sufficient funds to
make the payment without jeopardizing the Plan Sponsor’s solvency, in the first
calendar year in which the Plan Sponsor’s funds are sufficient to make the
payment.


Amendment. The Plan Sponsor reserves the right to amend this Plan at any time to
comply with Section 409A and other Applicable Guidance or for any other purpose,
provided that such amendment will not cause the Plan to violate the provisions
of Section 409A. Except to the extent necessary to bring this Plan into
compliance with Section 409A, no amendment or modification shall be effective to
decrease the value or vested percentage of a Participant’s Accrued Benefit in
existence at the time an amendment or modification is made to the Plan.


Plan Termination.  The Plan Sponsor reserves the right to terminate this Plan in
accordance with one of the following, subject to the restrictions imposed by
Section 409A and authoritative guidance:


(a)           Corporate Dissolution or Bankruptcy. This Plan may be terminated
within twelve (12) months of a corporate dissolution taxed under Code § 331, or
with the approval of a Plan Sponsor bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), and distributions may then be made to the Participant
provided that the amounts payable under this Plan are included in the
Participants’ gross income in the latest of:

 
 

--------------------------------------------------------------------------------

 

(i)           The calendar year in which the Plan termination occurs;


(ii)           The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or


(iii)           The first calendar year in which the payment is administratively
practicable.


(b)           Change in Control.  This Plan may be terminated within the thirty
(30) days preceding or the twelve (12) months following a Change in Control as
defined in Treasury Regulation 1.409A-3(i)(5). This Plan will then be treated as
terminated only if all substantially similar arrangements sponsored by the Plan
Sponsor are terminated so that all participants in all similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date of termination of the
arrangements.


(c)           Discretionary Termination. The Plan Sponsor may also terminate
this Plan and make distributions provided that:


(i)           All plans sponsored by the Plan Sponsor that would be aggregated
with any terminated arrangements under Treasury Regulations §1.409A-1(c) are
terminated;
 
(ii)           No payments, other than payments that would be payable under the
terms of this plan if the termination had not occurred, are made within twelve
(12) months of this plan termination;
 
(iii)           All payments are made within twenty-four (24) months of this
plan termination; and
 
(iv)           Neither the Plan Sponsor nor any of its affiliates adopts a new
plan that would be aggregated with any terminated plan if the same Participant
participated in both arrangements at any time within three (3) years following
the date of termination of this Plan.


(v)           The termination does not occur proximate to a downturn in the
financial health of the Plan Sponsor.


Claims Procedure. This Article is based on final regulations issued by the
Department of Labor and published in the Federal Register on November 21, 2000
and codified in Section 2560.503-1 of the Department of Labor Regulations. If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.
 
(a)           Claim. A Participant or Beneficiary (hereinafter referred to as a
“Claimant”) who believes he or she is entitled to any Plan benefit under this
Plan may file a claim with the Plan Sponsor. The Plan Sponsor shall review the
claim itself or appoint an individual or entity to review the claim.
 
(b)           Claim Decision. The Claimant shall be notified within ninety (90)
days after the claim is filed (forty-five (45) days for a Disability Claim),
whether the claim is allowed or denied, unless the claimant receives written
notice from the Plan Sponsor or appointee of the Plan Sponsor prior to the end
of the ninety (90) day period (forty-five (45) days for a Disability Claim)
stating that special circumstances require an extension of the time for
decision. For a claim other than for Disability, such extension is not to extend
beyond the day which is one-hundred eighty (180) days after the day the claim is
filed as long as the Plan Sponsor notifies the claimant of the circumstances
requiring the extension, and the date as of which a decision is expected to be
rendered.    For a Disability Claim, a thirty (30) day extension is permitted,
with an additional thirty (30) days permitted, provided that the Plan Sponsor
notifies the claimant prior to expiration of the first 30 day extension, of the
circumstances requiring the extension, and the date
 

 
 

--------------------------------------------------------------------------------

 

as of which a decision is expected to be rendered.  If the Plan Sponsor denies
the claim, it must provide to the Claimant, in writing or by electronic
communication:
 
(i)           The specific reasons for such denial;
 
(ii)           Specific reference to pertinent provisions of this Plan on which
such denial is based;
 
(iii)           A description of any additional material or information
necessary for the Claimant to perfect his or her claim, by providing such
material to the Plan Sponsor within forty-five (45) days, and an explanation why
such material or such information is necessary; and
 
(iv)           A description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.
 
(c)           Review Procedures.  A request for review of a denied claim must be
made in writing to the Plan Sponsor within sixty (60) days after receiving
notice of denial. The decision upon review will be made within sixty (60) days
(forty-five (45) days for a Disability claim) after the Plan Sponsor’s receipt
of a request for review.  If the Plan Sponsor determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant (which will include the expected date of rendering a
decision) prior to the termination of the initial period, but in no event will
the extension exceed sixty (60) days (forty-five (45) days for a Disability
claim).
 
The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information, and records and to submit
issues and comments in writing to the Plan Sponsor. The reviewer shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the benefit determination.  Upon completion of its
review of an adverse initial claim determination, the Plan Sponsor will give the
Claimant, in writing or by electronic notification, a notice containing:
 
(i)              its decision;
 
(ii)              the specific reasons for the decision;
 
(iii)              the relevant Plan provisions on which its decision is based;
 
(iv)              a statement that the Claimant is entitled to receive, upon
request and without charge, reasonable access to, and copies of, all documents,
records and other information in the Plan’s files which is relevant to the
Claimant’s claim for benefit;
 
(v)              a statement describing the Claimant’s right to bring an action
for judicial review under ERISA Section 502(a); and
 
(vi)              If an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination on review, a
statement that a copy of the rule, guideline, protocol, or other similar
criterion will be provided without charge to the Claimant upon request.
 
(d)           Calculation of Time Periods.  For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with this Plan’s procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to
 

 
 

--------------------------------------------------------------------------------

 

submit all information necessary, the period for making the determination shall
be tolled from the date the notification is sent to the Claimant until the date
the Claimant responds.
 
(e)           Failure of Plan to Follow Procedures.  If the Plan Sponsor fails
to follow the claims procedure required by this Article, a Claimant shall be
deemed to have exhausted the administrative remedies available under this Plan
and shall be entitled to pursue any available remedy under Section 502(a) of
ERISA on the basis that this Plan has failed to provide a reasonable claims
procedure that would yield a decision on the merits of the claim.
 
(f)           Failure of Claimant to Follow Procedures. A Claimant’s compliance
with the foregoing provisions of this Article is a mandatory prerequisite to the
Claimant’s right to commence any legal action with respect to any claim for
benefits under the Plan.
 
Compliance with Section 409A and Authoritative Guidance. Notwithstanding
anything in this Plan to the contrary, all provisions of this Plan, including
but not limited to the definitions of terms, elections to defer, and
distributions, shall be made in accordance with and shall comply with Section
409A and any authoritative guidance.  The Plan Sponsor will amend the terms of
this Plan retroactively, if necessary, to the extent required to comply with
Section 409A and any authoritative guidance.  No provision of this Plan shall be
followed to the extent that following such provision would result in a violation
of Section 409A or the authoritative guidance, and no election made by a
Participant hereunder, and no change made by a Participant to a previous
election, shall be accepted by the Plan Sponsor if the Plan Sponsor determines
that acceptance of such election or change could violate any of the requirements
of Section 409A or the authoritative guidance.  This Plan and any accompanying
forms shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A and the authoritative guidance, including,
without limitation, any such Treasury Regulations or other guidance that may be
issued after the date hereof.


Status of Plan.  The Plan is intended to be a plan that: (i) is not qualified
within the meaning of Code Section 401(a); and (ii) “is unfunded and is
maintained by the Plan Sponsor primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3), and 401(a)(1).
Furthermore, the provisions of this Plan, both in form and in operation, are
intended to comply with the requirements of Section 409A(a)(2), (3), and (4) of
the Code. This Plan shall be administered and interpreted to the extent possible
in a manner consistent with these intentions. If the Plan Sponsor or Plan
Administrator determines in good faith that a Participant who has not
experienced a Separation from Service no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA, or that such a Participant’s participation in the Plan could
jeopardize the status of this Plan as a plan intended to be “unfunded” and
“maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated  employees” within the meaning
of ERISA Sections 201(2), 301(a)(3), and 401(a)(1), or causes the Plan to fail
to comply with any requirements of Sections 409A(a)(2), (3), or (4) of the Code,
the Plan Sponsor may take reasonable steps necessary to maintain the status of
the Plan as such or to prevent or cure any failure, as the case may be.




The following Article is hereby deleted:


 
9.
Discretion of Board to Accelerate Payout



The following Articles are hereby amended by specific reference:


Definition of Early Retirement Date should include “and prior to Normal
retirement date.”

 
 

--------------------------------------------------------------------------------

 

Delete any reference in any Article of the Agreement which gives the Participant
the option of electing a payment commencement date after the occurrence of the
event giving rise to the payment other than as may be subject to the following
limitations under IRC 409A:


Subsequent Changes in the Time or Form of Payment. A Participant may elect to
change the time or form of payments (collectively, “payment elections”),
provided the following conditions are met:


(ii)           Such change will not take effect until at least twelve (12)
months after the date on which the new payment election is made and approved by
the Plan Administrator;


(ii)           If the change of payment election relates to a payment based on
Separation from Service or on a Change in Control, or if the payment is at a
Specified Time or pursuant to a Fixed Schedule, the change of payment election
must result in payment being deferred for a period of not less than five (5)
years from the date such payment would otherwise have been paid (or in the case
of a life annuity or installment payments treated as a single payment, five (5)
years from the date the first amount was scheduled to be paid);


(iii)           If the change of payment election relates to a payment at a
Specified Time or pursuant to a Fixed Schedule, the Participant or Plan Sponsor
must make the change of payment election not less than twelve (12) months before
the date the payment is scheduled to be paid (or in the case of a life annuity
or installment payments treated as a single payment, twelve (12) months before
the date the first amount was scheduled to be paid).










IN WITNESS OF THE ABOVE, the Plan Sponsor and Participant have executed
this  Amendment to the Agreement.




WITNESS:
     
FOR THE PLAN SPONSOR:
                   
Carolyn M. Cross
 
Valley Business Bank
(name)
       
(name)
                       
/s/ Carolyn M. Cross
 
/s/ Roy O. Estridge
(signature of witness)
     
(signature of witness)
                     
Vice President / Human Resource
 
Executive Vice President / Chief Financial Officer
(title if any)
       
(title if any)
                                                   
THE PARTICIPANT:
                             
Donald A. Gilles
         
(name)
                                 
/s/ Donald A. Gilles
         
(signature of witness)
                               
President / Chief Executive Officer
         
(title if any)
     


 
 
 
 